Petition unanimously granted, without costs and without disbursements. Attention is directed to the order of this court entered February 5, 1975 (People v Greene, 47 AD2d 607), which remitted the case to the Criminal Term, Supreme Court, New York County, "which shall direct defendant to surrender himself in order that execution of the judgment shall be commenced or resumed”. To date the directive has not been carried out nor the judgment been changed or vacated (CPL, subd 460.50, subd 5). Settle order on notice. Concur—Stevens, P. J., Kupferman, Murphy, Capozzoli and Nunez, JJ.